PER CURIAM
ORDER.
The Court having considered and granted the petition for writ of certiorari in the above entitled case, it is this 27th day of March, 2013
ORDERED, by the Court of Appeals of Maryland, that the judgment of the Court of Special Appeals be, and it is hereby, summarily vacated, and the case is remanded to that Court for further consideration in light of John Doe v. Dept. of Public Safety & Correctional Services, 430 Md. 535, 62 A.3d 123 (2013). Costs in this Court to be paid by the Respondent, and costs in the Court of Special Appeals to abide the result.